    Case: 1:18-cv-03269 Document #: 35 Filed: 12/31/18 Page 1 of 11 PageID #:87




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SCOTT DOLEMBA,                                        )
on behalf of plaintiff and the class defined          )
below,                                                )
                                                      )
                       Plaintiff,                     )       18 C 3269
                                                      )
               vs.                                    )       Judge Chang
                                                      )
HEARING BETTER FOR LIFE, LLC,                         )
and JOHN DOES 1-10,                                   )
                                                      )
                       Defendants.                    )

                            PLAINTIFF’S MOTION TO COMPEL

       Plaintiff Scott Dolemba respectfully requests pursuant to Fed. R. Civ. P. 37 and Local

Rule 37.2 entry of an order compelling defendant to respond to plaintiff’s discovery requests,

without objection. In support thereof, plaintiff states:

       1.      Plaintiff served his first set of interrogatories, requests for admission and requests

for production of documents on September 10, 2018. (Appendix A)

       2.      Defendant responded to plaintiff’s first set of discovery requests on October 10,

2018. (Appendix B)

       3.      Defendant served its document production on October 30, 2018.

       4.      On November 2, 2018, plaintiff sent defendant a letter pursuant to Fed. R. Civ. P.

37 regarding it’s objections and responses to his discovery requests (“Rule 37 letter”).

(Appendix C)

       5.      On November 5, 2018, defendant’s counsel acknowledged receipt of the Rule 37



                                                  1
     Case: 1:18-cv-03269 Document #: 35 Filed: 12/31/18 Page 2 of 11 PageID #:87




letter and indicated he was working on a response but was unexpectedly hospitalized. (Appendix

D)

       6.      At the court appearance on November 16, 2018, defendant’s counsel requested

additional time to respond to the Rule 37 letter, which plaintiff did not oppose.

       7.      On November 29, 2018, defendant’s counsel, Ted Donner, and plaintiff’s counsel,

Heather Kolbus, had a telephone conference regarding outstanding discovery, including third

party discovery.

       8.      On November 30, 2018, plaintiff’s counsel emailed defendant’s counsel regarding

third party discovery and supplemental document production from defendant and requested

another date for a phone conference. (Appendix E)

       9.      On December 3, 2018, counsel for the parties exchanged emails to attempt to

schedule a Rule 37 telephone conference on that afternoon but were unable to connect.

(Appendix F)

       10.     In compliance with Local Rule 37.2, on December 3, 2018, plaintiff’s counsel,

Heather Kolbus, contacted defendant’s counsel, Ted Donner, by telephone at approximately

11:15 a.m. and 4:45 p.m. Defendant’s counsel did not answer the call and plaintiff’s counsel left

a voicemail message after each call referenced herein pursuant to Fed. R. Civ. P. 37. Plaintiff’s

counsel’s attempts to engage in consultation were unsuccessful due to no fault of plaintiff’s

counsel.

       11.     In compliance with Local Rule 37.2, on December 5, 2018, plaintiff’s counsel,

Heather Kolbus, contacted defendant’s counsel, Ted Donner, by telephone at approximately 2:30

p.m. Defendant’s counsel did not answer the call and plaintiff’s counsel left a voicemail message


                                                 2
    Case: 1:18-cv-03269 Document #: 35 Filed: 12/31/18 Page 3 of 11 PageID #:87




pursuant to Fed. R. Civ. P. 37. Plaintiff’s counsel’s attempts to engage in consultation were

unsuccessful due to no fault of plaintiff’s counsel.

       12.     On December 10, 2018, plaintiff’s counsel emailed defendant’s counsel

requesting a Rule 37 conference. Defendant’s counsel responded suggesting December 12, 2018

at 3:00 p.m. for a telephone conference. (Appendix G)

       13.     In compliance with Local Rule 37.2, on December 12, 2018, plaintiff’s counsel,

Heather Kolbus, contacted defendant’s counsel, Ted Donner, by telephone at approximately 3:05

p.m. Defendant’s counsel ended the call due to technical issues in that he was unable to access

defendant’s discovery responses and/or plaintiff’s discovery requests. Plaintiff’s counsel’s

attempts to engage in consultation were unsuccessful due to no fault of plaintiff’s counsel.

       14.     On December 12, 2018, the parties again exchanged email correspondence

regarding the outstanding discovery issues. (Appendix H) Defendant’s counsel stated that he had

a draft response to plaintiff’s Rule 37 letter that was going to be sent after reviewing with

defendant. Defendant’s counsel indicated that the letter would be sent by December 13, 2018.

       15.     On December 13, 2018, the parties attempted to schedule a telephonic Rule 37

conference for December 14, 2018. (Appendix I)

       16.     On December 14, 2018, plaintiff’s counsel emailed defendant’s counsel to attempt

to schedule a telephonic Rule 37 conference. (Appendix J) Plaintiff’s counsel also mentioned

that the defendant’s response to the Rule 37 letter had not been received.

       17.     On December 17 and 18, 2018, counsel for the parties exchanged email

correspondence in an attempt to schedule a telephonic Rule 37 conference and plaintiff’s counsel

again requested that defendant’s counsel resend its response to plaintiff’s Rule 37 letter.


                                                  3
     Case: 1:18-cv-03269 Document #: 35 Filed: 12/31/18 Page 4 of 11 PageID #:87




(Appendix K) As of the date of this motion, defendant has never resent and plaintiff has never

received the defendant’s December 12, 2018 correspondence.

          18.   On December 18 and 19, 2018, the parties exchanged additional email

correspondence in an attempt to schedule a telephonic Rule 37 conference and plaintiff’s counsel

again requested that defendant’s counsel resend its response to plaintiff’s Rule 37 letter.

(Appendix L) The parties agreed to have a telephonic Rule 37 conference on December 20, 2018

at 11:00 a.m.

          19.   On December 20, 2018, 5 minutes prior to the scheduled Rule 37 conference,

plaintiff’s counsel received defendant’s response to the Rule 37 letter. Plaintiff’s counsel

requested that the call be postponed for 15 minutes to review the defendant’s response.

(Appendix M)

          20.   On December 20, 2018, defendant responded to the November 2, 2018 letter

stating that additional documents and supplemental responses were forthcoming. (Appendix N)

          21.   In compliance with Local Rule 37.2, on December 20, 2018, plaintiff’s counsel,

Heather Kolbus, contacted defendant’s counsel, Ted Donner, by telephone at approximately

11:15 a.m. After consultation by telephone and in good faith, the parties were able to reach an

accord on several of the issues presented in plaintiff’s counsel’s November 2, 2018 Rule 37

letter.

          22.   The December 20, 2018 call was abruptly ended due to technical issues of

defendant’s counsel. Plaintiff’s counsel outlined the remaining issues in an email on December

20, 2018 and requested a time frame for a return call. (Appendix O)

          23.   During the December 20, 2018 call, defendant’s counsel stated that the


                                                 4
    Case: 1:18-cv-03269 Document #: 35 Filed: 12/31/18 Page 5 of 11 PageID #:87




defendant’s supplemental document production would commence on December 20, 2018.

       24.     On December 21, 2018, plaintiff’s counsel sent defendant’s counsel an email

stating that plaintiff had not yet received any additional documents as promised. (Appendix P) To

date, defendant’s counsel has not responded to that email.

       25.     In compliance with Local Rule 37.2, on December 28, 2018, plaintiff’s counsel,

Heather Kolbus, contacted defendant’s counsel, Ted Donner, by telephone at approximately 2:15

p.m. Defendant’s counsel did not answer the call and plaintiff’s counsel left a voicemail message

pursuant to Fed. R. Civ. P. 37 and mentioned that the additional documents and supplemental

responses promised on December 20, 2018 had not been received. Plaintiff’s counsel’s attempts

to engage in consultation were unsuccessful due to no fault of plaintiff’s counsel. Defendant’s

counsel’s voicemail message did not indicate that he was out of the office.

       26.     Plaintiff submits that the following issues were not addressed by defendant in its

response to the Rule 37 letter or were unresolved after the December 20, 2018 telephonic Rule 37

conference: defendant’s response to Requests for Production of Documents 1, 2, 10, 20 and 27.

                            Requests for Production of Documents


       1.      All of HBFL’s insurance policies for any portion of the policy period from May 8,
               2014 to the present, that refer to advertising injury or property damage or invasion
               of privacy.

               ANSWER: HBFL objects to this request to the extent it seeks the production of
               policies which would not provide coverage for the claims at issue in this case as a
               matter of law, which policies are thus irrelevant to these proceedings and unlikely
               to lead to the discovery of admissible evidence. Without waiving this objection,
               HBFL is in possession of no such policies.

       2.      All correspondence to or from HBFL and any insurance company, broker, or agent
               concerning or relating to a reservation of rights or denial of coverage.


                                                5
    Case: 1:18-cv-03269 Document #: 35 Filed: 12/31/18 Page 6 of 11 PageID #:87




               ANSWER: HBFL objects to this request as the same calls for the production of
               communications which are subject to the insurer-insured privilege as set forth in
               Waste Management v. International Surplus Lines Ins. Co., 144 Ill.2d 178, 5769
               N.E.2d 211 (1991). Without waiving this objection, HBFL is in possession of no
               such correspondence.

       DEFENDANT’S SUPPLEMENTAL RESPONSES TO REQUESTS 1-2: Your

questions with regard to Requests 1 and 2 maybe just call for clarification. We do not have any

policies that would provide coverage for the injuries such as those claimed by plaintiff. Are you

nevertheless asking to see whether there is a CGL policy which would cover property damage in

the event of a slip and fall? For the reasons stated with regard to Request 1, there is also no

correspondence responsive to Request 2.

       PLAINTIFF’S POSITION: Defendant’s responses go to whether there is coverage for

the claims alleged in the complaint. Plaintiff’s requests do not ask for defendant’s opinion on

whether there is insurance coverage for the claims alleged but rather seeks production of

insurance policies that refer to advertising injury or property damage or invasion of privacy.

These may be CGL or professional liability policies. Insurance policies are relevant and

discoverable and they are “required disclosures” under Fed. R. Civ. P. 26(a)(1)(A)(iv).

       Disclosure of insurance information is necessary “to enable counsel for both sides to

make the same realistic appraisal of the case so that settlement and litigation strategy are based

on knowledge and not speculation.” Wegner v. Cliff Viessman, Inc., 153 F.R.D. 154, 161 (N.D.

Iowa 1994). If defendant has not submitted this claim to its carrier(s), and for that reason, has no

correspondence responsive to Request 2, plaintiff is also entitled to discovery on that issue, so it

may give notice of this lawsuit to any carrier in the event defendant has not already done so.


Disclosure of the entire policy is also contemplated by Fed. R. Civ. P. 26(a)(1)(D). Therefore,

                                                  6
     Case: 1:18-cv-03269 Document #: 35 Filed: 12/31/18 Page 7 of 11 PageID #:87




plaintiff should be entitled to obtain insurance policies for the duration of the statutory time

period at issue in this case.


        Plaintiff also request disclosure of any and all communications between the insurer and

insured. At the time coverage was denied, any communications from the insurer were adverse to

defendant and thus, there is no attorney-client privilege that can attach because no defense was

being provided. Benvenuto v. Action Marine, Inc., 91 C 7365, 1992 WL 194649, at *1-2 (N.D.

Ill. Aug. 6, 1992). Defendant may be able to claim attorney-client privilege for those

communications after it accepted the defense of the insurer, but defendant’s claim of privilege

cannot extend as broadly as defendant contends. Furthermore, letters denying insurance coverage

are discoverable.


        10.     All documents that HBFL reviewed or relied upon in answering the
                Interrogatories or Requests to Admit that plaintiff directed to HBFL.

        ANSWER: HBFL objects to this request to the extend that it calls for the disclosure of
        attorney work-product and/or the substance of attorney-client communications. Without
        waiving these objections, HBFL incorporates each and all of the documents produced in
        discovery herein as the same have been or are being reviewed or relied upon by HBFL in
        connection with its responses to the aforesaid discovery responses.

        PLAINTIFF’S POSITION: Defendant has stated that it will provide a privilege log, but

its December 20, 2018 correspondence did not specifically address this request. Defendant has

failed to label its document production responsive to this request pursuant to Fed. R. Civ. P.

34(b)(2)(E)(i). Over 100 pages of defendant’s 269 page document production are other

complaints plaintiff or his wife filed, docket searches of other cases plaintiff filed, or internet

searches of plaintiff, of which plaintiff struggles to determine how these documents are

responsive to this request. (HBFL 9-64, 135-138, 155- 208) Plaintiff should not have to guess


                                                  7
    Case: 1:18-cv-03269 Document #: 35 Filed: 12/31/18 Page 8 of 11 PageID #:87




which documents defendant produced are responsive to the request. Defendant should be

compelled supplement its response to this request.

       20.     All documents HBFL plans to use to support its affirmative defenses.

       ANSWER: HBFL objects to this request to the extent that it calls for the disclosure of
       attorney-work product and/or the substance of attorney-client communications. Without
       waiving these objections, HBFL is currently unable to determine how the exhibits it
       might use at trial could be in any way limited and HBFL therefore reserves the right to
       introduce any and all documents produced in discovery herein and the same are thus
       incorporated by reference in response to this request.

       27.     All documents that support the factual basis of defendant’s denial of any of the
               allegations alleged in plaintiff’s complaint.

       ANSWER: HBFL objects to this request to the extent that it calls for the disclosure of
       attorney-work product and/or the substance of attorney client communications. Without
       waiving these objections, inasmuch as HBFL contends that the record as a whole supports
       the positions it is taking in the pleadings in this case, HBFL incorporates each and all of
       the documents produced in discovery herein, by reference in response to this request.

       DEFENDANT’S SUPPLEMENTAL RESPONSES TO REQUESTS 20 and 27: Maybe

I do not understand Requests 20 and 27, are they intended to be something like contention

interrogatories?

       PLAINTIFF’S POSITION: Defendant has stated that it will provide a privilege log.

With respect to Request 20, defendant’s response states that it is unable to determine how

documents may be used at trial. However, Request 20 seeks production of documents not to be

used at trial but rather during the litigation regarding defendant’s affirmative defenses. To the

extent defendant has any responsive documents, they should be produced now so that the parties

have an adequate opportunity to explore the merits of any defenses. Plaintiff is entitled to

discovery on defendant’s affirmative defenses, and does not have to wait until trial to receive

responsive documents. There are certainly some documents that defendant currently has in its


                                                 8
    Case: 1:18-cv-03269 Document #: 35 Filed: 12/31/18 Page 9 of 11 PageID #:87




possession, custody and control that it intends to rely on in support of its affirmative defenses.

       Defendant’s response to Request 27 is overinclusive and generally non-responsive.

Defendant responds that the record as a whole supports the positions it takes in its answer and

references generally its document production. Defendant’s answer does not respond to the

request and instead burdens plaintiff to try to determine which of its documents are responsive to

this request. Defendant’s response does not comply with Fed. R. Civ. P. 34(b)(2)(E)(i). For

example, defendant denied paragraph 10 in the complaint which alleges that defendant placed the

call to plaintiff’s cell phone and paragraph 13 in the complaint which alleges that defendant is

responsible for making or causing the placement of unsolicited automated phone calls. How are

the documents defendant produced referenced above, (HBFL 9-64, 135-138, 155- 208),

responsive to these requests? Defendant fails to identify which documents are responsive to

these denials, as well as others, as set forth in its answer. Defendant should be compelled to

supplement its responses and production.

       27.     In addition to the above-mentioned Requests, plaintiff respectfully requests that

defendant be compelled to respond without objection to the remaining discovery requests agreed

upon in defendant’s December 20, 2018 correspondence. (Appendix N)

       WHEREFORE, plaintiff respectfully requests pursuant to Fed. R. Civ. P. 37 and Local

Rule 37.2 entry of an order compelling defendant to respond to plaintiff’s discovery requests,

without objection.

                                              Respectfully submitted,

                                              s/ Heather Kolbus
                                              Heather Kolbus
Daniel A. Edelman


                                                  9
   Case: 1:18-cv-03269 Document #: 35 Filed: 12/31/18 Page 10 of 11 PageID #:87




Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200




                                       10
   Case: 1:18-cv-03269 Document #: 35 Filed: 12/31/18 Page 11 of 11 PageID #:87




                                  CERTIFICATE OF SERVICE

        I, Heather Kolbus, certify that on December 31, 2018, I caused a true and accurate copy
of the foregoing document to be filed via the Court’s CM/ECF system which caused notice via
email to be sent to the following:

       Ted A. Donner - tdonner@donnerco.com
       Donner & Company Law Offices, LLC
       1125 Wheaton Oaks Court
       Wheaton, IL 60187



                                                  s/ Heather Kolbus
                                                  Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
